Citation Nr: 1722666	
Decision Date: 06/19/17    Archive Date: 06/29/17

DOCKET NO.  05-01 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for service-connected diabetes mellitus, type II (diabetes). 

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected diabetic neuropathy of the right lower extremity. 

3.  Entitlement to an initial disability rating in excess of 10 percent for service-connected diabetic neuropathy of the left lower extremity. 

4.  Entitlement to a disability rating in excess of 10 percent for service-connected degenerative disc disease (DDD) of the lumbar spine prior to April 4, 2008, and in excess of 20 percent thereafter. 

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to January 1970 and from September 1978 to April 1989, with unverified active service from February 1970 to August 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision by the Atlanta, Georgia Regional Office (RO) of the Department of Veterans Affairs (VA), which is the Agency of Original Jurisdiction (AOJ) in this matter.  

In January 2009 and April 2012, the Board remanded the claims for additional development and adjudicative action.  The case was returned to the Board for further appellate review.  

The appeal is again REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board requested in its April 2012 remand that following evidentiary development, the claims on appeal be readjudicated in a Supplemental Statement of the Case (SSOC).  The most recent SSOC of record is dated in May 2010.  A remand is therefore warranted.  See Stegall v. West, 11 Vet. App. 268 (1998).


Accordingly, the case is REMANDED for the following action:

1.  The claims on appeal should be readjudicated.  All evidence received since the May 2010 SSOC should be considered.  If any benefit sought remains denied, the Veteran and his representative should be provided with another SSOC. 

2.  In readjudicating the increased rating claim for diabetes, the AOJ should ensure that any related complications are addressed.  As requested in the April 2012 remand, the AOJ should address whether upper extremity neurological symptoms relate to diabetes, and whether lower extremity hyperpigmentation relates to diabetes.  Recent evidence of record indicates that lower extremity peripheral vascular disease may relate to diabetes.  As such, this should also be addressed in the readjudication.  The AOJ should then determine whether any such complications are compensable and, if so, rate them separately.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




